DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagedorn et al. (US Patent Publication 20130281759 A1).
As to claim 1, Hagedorn et al. discloses a head cap (helmet, depicted as 100 in Figure 1; also se Figures 4-5) that includes a plurality of channels (electrode connections, depicted as 470 in Figure 6; e.g., paragraph 63) and the head cap includes a plurality of brain regions corresponding to a brain of a human being (see Figures 1-2 and 6); a plurality of channel identification modules (cable, depicted as 472 in Figure 6), each the plurality of channel 
As to claim 3, Hagedorn et al. discloses the channel identification module (cable) includes a photo sensor (video monitor integrated into viser, depicted as 460 in Figure 4; e.g., paragraphs 55-56), some of the plurality of electrical stimulation modules disposed in some of the plurality of channels, so that the photo sensor is disconnected with some of the plurality of electrical stimulation modules to form the short circuit status, and the channel identification 
As to claim 4, Hagedorn et al. discloses the controlling module necessarily includes a power source in order to provide energy to the electrodes (e.g., paragraphs 39, 42, 46, 50-53 and 55) for providing the energy for an operation of the plurality of electrical stimulation modules and an operation of the controlling module (e.g., paragraphs 39, 42, 46, 50-53 and 55; also see Figure 2). 
As to claim 5, Hagedorn et al. discloses an external controlling device (computer, depicted as 800 in Figure 8; e.g., paragraph 66) for regulating the current and the current intensity emitted by the electrical stimulation module (e.g., paragraph 66). 
As to claim 6, Hagedorn et al. discloses the external controlling device (computer, depicted as 800 in Figure 8; e.g., paragraph 66) is further provided for regulating the different current amount and different current intensities emitted by each the plurality of electrical stimulation modules at the same time (e.g., paragraph 66).
As to claim 7, Hagedorn et al. discloses the external controlling device (computer, depicted as 800 in Figure 8; e.g., paragraph 66) can provide a constant current amount and a constant current intensity to the controlling module at the same time (e.g., paragraph 66). 
As to claim 8, Hagedorn et al. discloses the controlling module is provided for regulating the current and the current intensity emitted by the electrical stimulation module (e.g., paragraphs 39, 42, 46, 50-53, 55, 57, 60 and 62; also see Figure 2). 
As to claim 9, Hagedorn et al. discloses the controlling module is further provided for regulating the different current amount and different current intensities emitted by each the plurality of electrical stimulation modules at the same time (e.g., paragraphs 39, 42, 46, 50-53, 55, 57, 60 and 62; also see Figure 2). 
As to claim 10, Hagedorn et al. discloses the controlling module is further provided for regulating a constant current amount and a constant current intensity to the controlling module at the same time (e.g., paragraphs 39, 42, 46, 50-53, 55, 57, 60 and 62; also Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hagedorn et al. (US Patent Publication 20130281759 A1). Hagedorn et al. discloses a switch to regulate the electrode function (e.g., paragraph 39, 53 and 60). Hagedorn et al. discloses the invention substantially as claimed but does not explicitly disclose employment of a “jumper” in the electrical circuitry to regulate or switch the electrical stimulation module conduction. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the electrical circuitry components from a switch, as disclosed by Hagedorn et al., to a jumper since a jumper cable or conductor are well known electronic elements used to regulate circuit function and e employment such elements would be within the level of ordinary skill in the art. Furthermore, such a modification to the electrical circuitry would provide the predictable results of easily modifying the circuit and regulating electrical output.   


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792